Citation Nr: 1111884	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUES

1.  Entitlement to an extraschedular evaluation(s) of increased disability for service-connected disorders of the low back.  

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to December 2001.  

The issue of the Veteran's entitlement to an extraschedular evaluation of increased disability involving his service-connected low back disorder(s) was most recently before the Board of Veterans' Appeals (Board) in July 2008, at which time it was remanded to the VARO in Boise, Idaho, through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's completion of the requested actions, the case has since been returned to the Board for further review.  

The issue of TDIU entitlement has been raised during the pendency of the Veteran's appeal and the Veteran specifically requests consideration of such issue, despite the RO and AMC's failure to develop that issue fully.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

With regard to TDIU entitlement, the Board observes that the RO has not fully developed this issue.  However, as noted above, the Court has held that a request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, supra, at 453-54.  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As that is the case here, such issue is within the Board's jurisdiction for review and is herein addressed on its merits.

The record further reflects that the Veteran was afforded a videoconference hearing in April 2007 before a Veterans Law Judge of the Board, who has since retired.  The Veteran was advised of this fact through the Board's correspondence of October 2010, wherein she was also offered an additional Board hearing before a Veterans Law Judge who would decide the merits of the claims advanced.  She was further informed that, if she failed to respond within 30 days, it would be assumed that she did not desire an additional hearing.  Inasmuch as no response was received within the allotted time period, the Board will assume that the Veteran waives her right to a further hearing.  

The issue of the Veteran's entitlement to an extraschedular evaluation for low back disablement is addressed in the REMAND portion of this document.  Such remand is to the RO via the AMC.  The Veteran will be notified with respect to any further action needed on his part.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include a depressive disorder, postoperative residuals of an L-4 laminectomy and partial laminectomy at L3-4 with lumbar strain, left lower extremity radiculopathy, residuals of a left ankle sprain, and residual scarring of the low back, for which a combined disability evaluation of 70 percent was in effect from June 2005, 80 percent from September 2005, and 90 percent from November 2007.  

2.  The Veteran has a high school education and past work experience as a pet groomer and babysitter, with all work ceasing in 2006.

3.  The Veteran's service-connected disabilities, alone, preclude her from engaging and retaining substantially gainful employment, consistent with her education and work history.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). In the instant decision the Board does not deny any benefit sought.  Hence, even if there were a defect in notice or some failure on the part of VA to assist the Veteran, she has not been prejudiced by such failure at this time.  There is therefore no need to provide discussion as to whether VA has met its obligation in this regard.  

In this appeal, the Veteran argues that she is entitled to a TDIU, citing the severity of her multiple service-connected disabilities and their functional limitations, and medical opinion evidence substantiating such assertion.  The Board concurs.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  

In the matter at hand, service connection has been established for various disabilities, including a depressive disorder, evaluated as 50 percent disabling; residuals of a laminectomy at L-4 and a partial laminectomy at L3-4, with lumbar strain, evaluated as 40 percent disabling; left lower extremity radiculopathy, evaluated as 40 percent disabling; residuals of a left ankle sprain, with Achilles tendonitis, evaluated as 20 percent disabling; residual scarring from an L-4 laminectomy and partial laminectomy at L3-4, for which 10 percent evaluations have been assigned; and bilateral pes planus and pinpoint nevi of the left chest, each evaluated as 0 percent disabling.  A combined disability evaluation of 70 percent was in effect from June 2005, 80 percent from September 2005, and 90 percent from November 2007.  

Hence, as of June 2005 and thereafter, the schedular requirements of 38 C.F.R. § 4.16(a) are met.  Review of the record indicates that TDIU entitlement was denied by RO action in May 2006, from which no appeal was timely undertaken, although the issue of TDIU was again raised by the Veteran during the course of her Board hearing in April 2007.  The question thus presented by this appeal is whether the Veteran in connection with her TDIU claim of April 2007 is shown to have been unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  And, as indicated above, the Board so finds.   

Information now of record is to the effect that the Veteran has a high school diploma and prior work experience as a dog groomer and babysitter, with all full-time employment reportedly ceasing in 2006.  

The fact that the Veteran's service-connected disabilities have been evaluated in combination as 70 to 90 percent disabling throughout the appeal period signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Persuasive evidence of the Veteran's unemployability due to service-connected disablement is found in the credible written and/or oral testimony provided by the her, her spouse, and former employers and co-workers.  Such is bolstered by the medical evidence of record indicating the depth and breadth of the functional limitations associated with the many and wide-ranging disabilities in question, affecting both the Veteran's physical and mental faculties.  Based thereon, and in view of the Veteran's limited educational background and vocational experience, it is concluded that she is unemployable based solely on her multiple service-connected disabilities.  To that extent, the benefit sought is granted.  


ORDER

A TDIU is granted, subject to those provisions governing the payment of monetary benefits.  


REMAND

Regarding the certified issue involving extraschedular entitlement to an increased disability rating or ratings for multiple service-connected low back disabilities, it is noted that the Veteran through her representative submitted to VA in November 2010 additional evidence, along with a waiver for initial RO or AMC consideration.  Among that evidence was only a partial report of a consultation in January 2007 with a fee-basis VA neurosurgeon, M.V. Hajjar, M.D., regarding the Veteran's neurological status.  VA-generated records are deemed to be on file on the date of their creation, whether or not they are actually contained within the VA claims folder, per Bell v. Derwinski, 2 Vet. App. 611 (1992), and it cannot be gleaned from the one-page of the medical report that is currently available whether information pertinent to the claim for extraschedular entitlement is contained therein.  The Board is thus compelled by its duty to assist the Veteran to remand this matter in order to obtain for review the full report of the neurological consultation performed in January 2010.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain a complete copy of Dr. Hajjar's fee-basis neurosurgical consultation, undertaken on behalf of VA in January 2010 and resulting in a written report of February 4, 2010, for inclusion in the Veteran's VA claims folder.  

2.  Lastly, readjudicate the Veteran's entitlement to an extraschedular evaluation of increased disability for each of the Veteran's separate service-connected low back disorders, based on all pertinent evidence and all governing legal authority.  If any benefit sought continues to be denied, the Veteran and her representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


